vs
\

Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 1 of 37

STATE OF COLORADO ) RE: EEOC CHARGE NO. 32A-2018-00123 F LED OURT
cT Cc

Federal Court ) Colorado Regulatory Civil Rights No. FEDUIB2PLGAR F COLOR ADO

County of Denver )

Raquell Neiil
11481 NW 41st, Apt.7406
Doral, FL 33178

VS

Frontier Airlines
7100 Tower Road
Denver, CO 80249

2819 AUG 19 PM -3: 26

sereRe ¥ P. COLWELL
SEETRES ERK

BY __DEP. ELK

)

)

)

)

)

) DISCRIMINATION CHARGE WITH RETALIATION
)

)
)

)

"9 -CV-O0236e

Comes now the Petitioner, Raquell Neill and petitions this Honorable Court regarding suit against Frontier

Airlines, who was Petitioner's former employer. The Petitioner has been advised by the EEOC, regarding the Charge

of Discrimination with an Amended Charge of Discrimination for Retaliation, that she does has the right to sue
Frontier Airlines for these issues. Whereby, the Petitioner submits this suit based on the following reasons:

1) The EEOC did open a full investigation into the Charge of Discrimination with the Amended Charge of

Discrimination for Retaliation. The charge was filed in December of 2017 and it was closed by dismissal and

notice of rights on June 6, 2019. (Please see exhibit 1)

AND within the Dismissal and Notice of Rights letter the EEOC stated ‘Specifically This does not certify

that the respondent is in compliance with the statues,

In addition, further correspondence was received from EEOC as Petitioner pressed on and requested more

information. (See Exhibit 2) With that being said, Petitioner is pressing on with filing suit for compensation

from Frontier Airlines for reasons of Discrimination with Retaliation in the amount of $300,000 for the
financial devastation this has caused Petitioner and for mental anguish.

The EEOC determined they were unable to conclude that Frontier Airlines violated statues. However,

Petitioner, takes issue with this and since the EEOC has given Petitioner a notice of the right to sue,

Petitioner is moving forward based on facts as follows. -.

a) Frontier Airlines did interview Will Evans 60 days prort to the poston he obtained. (See exhibit B) This
is a fact.

b) Frontier Airlines told the EEOC that they did interview ‘others’ for the positon, however, Petitioner
knows the job was never posted for her to apply and the position was given to a male, who was allowed
to interview for it. The interview took place way before Petitioner was even made aware of the position
or opportunity being available. Again, this happened 60 days prior.

c) Frontier Airlines claims they did post the position, however, no proof of that was given with a date
stamp nor did the EEOC speak to it - only that “others” were interviewed. Fact is there were peers of
Petitioner who also did not see the posted position.

d) Frontier Airlines also claims Petitioner never applied for the position. However, Petitioner did ask to
apply for the position verbally, in a meeting, where there were other employees present. And Frontier
Airlines even acknowledges it in their response dated 5/1 1/18. Even if Petitioner missed the
opportunity to apply, Frontier's handbook does speak of employees being allowed to apply if they ask
after the posting. Petitioner did request to apply and was never given the opportunity, nor was there
ever a reason given as to why. Nor was there any explanation given as to why the job wasn't posted in
the first place. Petitioner is once again crying foul because she did not see the open position in writing
ve

Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 2 of 37

5)

6)

»
-

Neill vs Frontier Airlines
FE2018235675
32A-2028-00123

and is asking for proof with a date stamp to be provided. Again, there were other employees who also

. never saw the opening. Whereby Petitioner takes issues with the “others” being interviewed? Regarding

the evidence the EEOC speaks to falls into the category of the stars. Stars are in the sky, yes.

However, stars are evidence there could be more to the big picture. That being said, this case holds the
same type of scenario regarding this big picture scenario. There is more to the big picture and
Petitioner is crying foul regarding this entire process.

It should be noted here all of Petitioner's reviews of her employment were acceptable.

Further, Petitioner continues to question Frontier's “commitment to equal Opportunity for its employees”
based on Frontier Airline’s response to the Colorado Regulatory Civil Rights, date May 11, 2018. See +
exhibit 3 regarding a full investigation. As Frontier Airlines, within their response, stated a formal
investigation has not yet been done on their part. If Frontier truly “practiced” providing a workplace free
of discrimination, why wasn’t a full investigation done in December, when Petitioner filed the

complaint? This alone speaks volumes regarding Frontier Airlines character in this matter. Please see
more notes and questions and answers from Colorado Regulatory Civil Rights to Petitioner. Exhibit 4.

In addition, please see the attached Exhibits D and E where Frontier Airlines offered Petitioner different
severances IF Petitioner did not pursue the Discrimination Charge.

Petitioner was placed in a bad place financial by losing her job at Frontier-Airines and was not able to afford
an attomey and therefore has represented herself. Petitioner cannot help but feel this case would have gone
farther with an attorney who knows how to enforce the law.

WHEREFORE: The Petitione? prays that this Honorable Court, after reviewing the documents presented, grant —

such relief 40 Wetitioner based o

Signed:

y the EEOC, for discrimination with retaliation as charge.

Dated: ¥/ | q

August 19, 2019

   

11481 NW 41st, Apt.7406
Doral, FL 33178
303-898-0032
« Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 3 of 37

Exhibit |

.

EEOC Form 161 (1/08)

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

DISMISSAL AND NOTICE OF RIGHTS

 

To’ Raquell Neill . From: Denver Field Office
11551 Lakeside Drive 303 East 17th Avenue
Doral, FL 33178 Suite 410

Denver, CO 80203

r | On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR § 1601.7 (a)

 

EEOC Charge No. EEOC Representative . Telephone No.
Philip Gross,
32A-2018-00123 Supervisory Investigator (303) 866-1318

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

LJ

Your allegations did not involve a disability as defined by the Americans with Disabilities Act.
The Respondent employs fess than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged discrimination to file your
charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the information
obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with the statutes. No finding is
made as to anv other issues that micht be construed as havina been raised bv this charoe. :

KI OOO

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge

Other (briefly state)

oo

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will
send you. You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state
court. Your lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on
this charge will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of
the alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2
years (3 years) before you file suit may not be collectible.

on ofthe Commission)

xX, YY YM? «el JUN 6 2019

Enclosure(s) Leh B ‘ - (Date Mailed)
S 56 pau j ector

ce’ FRONTIER AIRLINES
LITTLER MENDELSON, PC

 

   
 
 
» Case 1:19-cv-02362-GPG ‘Document 1 Filed 08/19/19 USDC Colorado Page 4 of 37

Enclosure with EEOC Form 161 (11/09)
INFORMATION RELATED TO FILING SUIT UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law . If you also plari to sue claiming violations of State
law, please be aware that time limits and other provisions of State law may be shorter or more limited than those described below.)
t q

PRIVATE SUIT RIGHTS --

Titlé V0 of the Civil Rights Act, the Americans with Disabilities Act (ADA), the Genetic Information Nondiscrimination Act
(GINA), or the Age Discrimination in Employment Act (ADEA):

In order to pursue this matter, further, you must file a lawsuit against the respondent(s) named i in the charge within 90 days of the
date you receive this Notice. Therefore, you should keep a record of this date. Once this 90- day period is over, your right to sue
based on the charge referred to in this Notice wilt be lost. If you intend to consult an attorney, you should do so promptly. Give your
attorney a copy of this Notice, and its envelope, and tell him or her the date you received it. Furthermore, in order to avoid any
question that you did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
mailed to you (as indicated where the Notice is signed) or the date of the postmark, if later. Your lawsuit may be filed in U.S. District
Court or a State court of competent jurisdiction. (Usually, the appropriate State court is the general civil trial court.) Whether you file
in Federal or State court is a matter for you to decide after talking to your attorney. Filing this Notice is not enough. You must file a
“complaint” that contains a short statement of the facts of your case which shows that yau are entitled to relief. Your suit may
include any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged
in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can be
brought where relevant employment records are kept, where the employment would’ have been, or where the respondent has its
main office. If you have simple questions, you usually can get answers from the office of the clerk of the court where you are
bringing suit, but do not expect that office to write’ your complaint or make legal strategy decisions for you. . 7

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back pay due for
‘Violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For example, if you were
underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit before 7/1/10 -- “not 12/1/10 -- in order to
recover unpaid wages due for July 2008. This time limit for filing an EPA suit is separate from the 90-day filing period under Title VI,
the ADA, GINA or the ADEA referred to above. Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in
addition to suing on the EPA claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery
period,

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction in your case
may, in limited circumstances; assist you in obtaining a lawyer. Requests for such assistance must be made to the U.S. District Court
in the form and manner it requires (you should be prepared to explain in detail your efforts to retain an attorney). Requests should -
be made well before the end of the 90-day period mentioned above, because such requests do not relieve you of the requirement
to bring suit within 90 days.

4

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any questions
about your legal rights, including advice on which U.S. District Court can hear your case. If you need to inspect or obtain a copy of
information.in EEOC's file on the charge, please request it promptly in writing and provide your charge number (as shown on your
Notice). While EEOC destroys charge files after a certain time, all charge files are kept for at least 6 months after our last action on
the case. Therefore, if you file suit and want to review the charge file, please make your review request within 6 months of this
Notice. (Before filing suit, any request should be made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

os 1 - . =]
- Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 5 of 37

Ci

 

 

AF

 

 

 

fo
bA
CHARGE OF DISCRIMINATION EEOC Charge No.
"The Privacy Act of 1974 affects this form. BLA-25)9-60)
See Privacy Act Statement before completing this form. CCRD Charge No.
FE2018235675
COLORADO CIVIL RIGHTS DIVISION AND EEOC
Mame (Chorging Party) {Area Cade) Telephone
Raquel Neill (303) 898-0032
Street Address Cty, State, and Zip Code County
599 W. 29th Ave , Apt, 3145 Denver, CO 80202 Denver

 

The Employer, Labor Organization, Employment Agency, Apprenticeship Committee, State or Local
Government Agency who discriminated against mets:

 

 

 

Name (Respoadent} Number of Employees (Area Code) Telephone
Frontier Airlines, Inc. 15+ (801) 401-5000

Street Address City, State, and Zip Code County

7001 Tower Rd. Denver, CO 80249 Denver
Discrimination Based on: Date Most Recent Discrimination Occurred
Sex (F ta); Retallat November 8, 2017

 

 

1. Jorisdiction: The Colorado Civil Rights Division has jurisdiction over the subject matter of this
charge; that cach named Respondent is subject to the jurisdiction of the Colorado Civil Rights
Division and is covered by the provisions of the Colorado Revised Scatutes (C.R.S. 1973, 24-34-
301, et. seq.)}, as reenscted.

fl. Personal Harm: On or about Ocwhber 31, 2017, [was nal promoted based on my sex (Female)
and/or in retaliation for engaging in protected netivity. That on or about November 8, 2017, and
Prior thereto, 1 wes subjected to adverse terms and conditions of employment based on my sex
end/or in retsliation for engaging in protected activity.

TU. Respoadent’s Position: Unknown

TV. Discrimination Statement: I believe | was discriminated ageinst because of my sex (Female)
and/or in retaliation for cagaging in protected activity in violation of the Colorado Anti-
Discrimination Act (CADA). 1) J beg employment with the Respondent on or about April 28,
2016. My most recent job tide was Manager of Distribution and Sales. I performed satisfactorily at
ail mes. 2) In or about October of 2017, my supervisor, Tyri Squyres (“Squyres") informed me
that the Respondent was hiring a senior manager and the position would be posted soon I
informed Squyres that I was planning on applying and she responded by saying, “We can’t stop
you from epplying.” I belicved I was qualified for the position. 3) In or about October of 2017, and
prior thereto, Squyres would not allow me ta go to the manager meetings or conferences when all
other managers were able to go. Squyres also precluded me from goimg to other company
sponsored events, but she allowed the males employees Io go to these events. Squyres demands
that I work on my days off and on weekends, but she does not demand this on my male colleagces.
Additionally, my pay increase did not match my male-counterparts, even though my percentage of
evaluation was the same as them. 3) On or about November 8, 2017, I complained to the
Respondent's HR Manager, Anthony Fabia. No action was taken, 4) On or about Novernber 13,
2017, the Respondent hired am individual, who is oot in my protected class, as the new senior
manager. 5) I belicve I was discriminated against based on my protected class and/or in retaliation
for engagirg in protected activity.

¥.. WHEREFORE: The Charging Party prays thai the Colorado Civil Rights Division grant such
relief as may exis! within the Division's power and which the Division may deem necessary and
proper.

 

 

 

T want this ctarze filed with both the Ecuat Employment Opportumty Comunission and the Slare ar local agency, If

COLORADO DIVISION

DEC 04 2017
OF CIVIL RIGHTS
¢

- Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 6 of 37

OO. Q)

any. {will advise the agency if | change my address or telephone number, and I will sooperaie fully with them i |
the processinz of ms charve in eccordance with their procedures. -

{ I declare under penalty of perjury tha: the foregoing is true and correct. co rs ‘,
ya)4 /20 iL] Charging Pany/Complainant Slenatures |}

 

COLORADO DIVISION

DEC 04 2017
OF CIVIL RIGHTS

et ee
* Case 1:19-cv-02362-GPG Document Filed 08/19/19 USDC Colorado Page 7of37° ~

‘ meet

Mag

Exhiot C

 

 

 

 

 

1 AMENDED CHARGE OF DISCRIMINATION EEOC Charge No.
The Privacy Act of 1974 affects this form. 32A-2018-00123
See Privacy Act Statement before completing this form. CCRD Charge No.
FE2018235675
COLORADO CIVIL RIGHTS DIVISION AND EEOC
Name (Charging Party} . (Area Code) Telephone
Raquell Neill . .- (303) 898-0032
Street Address * City, State, and Zip Code County
699 W. 29th Ave. Apt. 3145 Denver, CO 80202 Denver

 

The Employer, Labor Organization, Employment Agency, Apprenticeship Committee, State or Local
Government Agency who discriminated against me is:

 

 

 

Name ‘(ReSpondent) Number of Employees ~ (Area Code) Telephone

Frontier Airlines, Inc. 15+ (801) 401-9000

Street Address City, State, and Zip Code County

7001 Tower Rd. Denver, CO 80249 _ Denver

Discrimination Based on: Date Most Recent Discrimination Occurred
e Sex (Female); Retaliation November 8, 2017

 

I. Jurisdiction: The Coldrado Civil Rights Division has jurisdiction over the subject matter of this
charge; that each named Respondent is subject to the jurisdiction ‘of the Colorado Civil Rights
Division and is covered by the provisions of the Colorado Revised Statutes (C.R.S. 1973, 24-34-
301, et. seq.), as reenacted.

fi. Personal Harm: On or about October 31, 2017, I was not promoted based on my sex (Female)
and/or in retaliation for engaging in protected activity. That on or about November 8, 2017, and
prior thereto, I was subjected to adverse terms and conditions of employment based on my sex
and/or in retaliation for engaging in protected activity. That on or about February 19, 2018, I was
discharged based on my protected class and/or in retaliation for engaging in protected activity.

III. Respondent’s Position: Unknown~

IV. Discrimination Statement: I believe I was discriminated against because of my sex (Female)
and/or in retaliation for engaging in protected activity in violation of the Colorado Anti-
Discrimination Act (CADA). 1) I began employment with the Respondent on or about April 28,
2016. My most recent job title was Manager of Distribution and Sales. I performed satisfactorily at
all times. 2) In or about October of 2017, my supervisor, Tyri Squyres (“Squyres”) informed me
that the Respondent was hiring a senior manager and the position would be posted soon. I
informed Squyres that I was planning on applying and she responded by saying, “We can’t stop
you from applying.” I believed I was qualified for the position. 3) In or about October of 2017, and
prior thereto, Squyres would not allow me to go to the manager meetings or conferences when all
other managers were able to go. Squyres also precluded me from going to other company
sponsored events, but she allowed the males employees to go to these events. Squyres demands
that I work on my days off and on weekends, but she does not demand this on my male colleagues.
Additionally, my pay increase did not match my male-counterparts, even though my percentage of
evaluation was the same as them. 3) On or about November 8, 2017, I complained to the
Respondent’s HR Manager, Anthony Fabia. No action was taken. 4) On or about November 13,
2017, the Respondent hired an individual, who is not in my protected class, as the new senior
manager. 5) On or about February 19, 2018, I was discharged based on my protected class. 6) 1
believé I was discriminated against based on my protected class and/or in retaliation for engaging
in protected activity.

V. WHEREFORE: The Charging Party prays that the Colorado Civil Rights Division grant such
relief as may exist within the Division’s power and which the Division may deem necessary and
proper. '

 

 

* -

 
"© Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 8 of 37

.

. .
.

O ©

‘

 

~

I want this charge filed with both the Equal Employment Opportunity Commission and the State or local agency, if
any. I will advise the agency if I change my address or telephone number, and I will cooperate fully with them in
the processing of my charge in accordance with their procedures.

‘ I declare under penalty of perjury that the foregoing is true and correct.

 

 

 

 

Date Charging Party/Complainant (Signature)

 
“Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado ‘Page 9 of 37.., ,

 

 

 

 

“FA, sapien RANE WEES « po . -~ @ *

ry a - is

Sarmary '
ere =" eT
Peedee Pri, That? POETS EcbteletTs WE CN Shesatr Peni pace ans. Tm +e
*
e
a
4
i
1
4
y
?
'
7” oe
t
.*
“
:
‘
x
x I
® .
7
*
‘
é

- _ a
Ms

Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 10 of 37
Exhibit 2.

4

From: RYAN CRENNEN <RYAN.CRENNEN@EEOC.GOV>
Date: June 1; 2019 at 3:24:10 PM EDT

To: Raquell Neill <raquellneill ygmail.com>

Subject: RE: 32A-2018-0123c

Dear Ms. Neill,

We have recently concluded our investigation of your charge of discrimination against Frontier Airlines. We have determined that
there does not appear to be enough evidence to find, more likely than not, that your employer violated any of the laws we enforce. |
does not appear likely that further investigation would change this fact. This does not mean that we support the employer's position
or take their side—instead, it means that we do not have enough evidence to prove the contrary. Therefore, the EEOC will be closing
its investigation.

In the next few weeks, you will receive a letter informing you of this decision and providing you with “notice of right to sue.” Upon
receipt of that'letter you have 90 days to file a lawsuit in federal court, if you choose to do so:

Sincerely,

Ryan J. Crennen-Dunlap
Investigator ‘
U.S. Equal Employment Opportunity Commission
303 E. 17th Ave, Suite 410

Denver, CO 80203

Phone 303-866-1371

ryan.crennen@eeoc.gov
' Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado, Page 11 of 37

From: Raquell Neill <raqueilneill@gmail.com>
Sent: Thursday, June 06, 2019 10:39 AM

To: RYAN CRENNEN <RYAN.CRENNEN@EEOC.GOV>
Subject: Fwd: 32A-2018-00123C

32A-2018-00123C

+

Hi Ryan, number one | want to thank you for all the work you have put in on my behalf.

| am writing to you because | need help understanding how the determination was
made especially since there is evidence that Frontier did not allow me to apply for the
open position and clearly their intent and purpose, based on the attached and the
below, was to hire Will Evans, 60 days prior to the “supposedly” job opening and NOT
give me an opportunity to apply. . :

+

Please see attached’as Exhibit B, Will Evans’ flight itinerary, dated
August 18,-2017, 60+ days prior to the “posting” of an open position for
Senior Manager. Please see the notes within Exhibit B, under the
comment section as it clearly states: CANDIDATE TRAVELING FOR
INTERVIEW.

With that being said, my first question is did they provide proof they actually did post
the position with a time stamp? AND was there an explanation provided as to why a full
investigation was never preformed after | filed the charge? Especially based on
Frontier's written Commitment to Equal Opportunity for Its Employees? And admittedly,
they still had not opened a full investigation until the EEOC got involved?

In summary, the EEOC, according to their graph below deemed it necessary to doa '
further investigation. However, based on the email you sent to me on June 1, 2019, it

looks like the’ EEOC took zero action on my behalf? Help me understand this since

Frontier offered me a pretty hefty severance package, trying to get me NOT to involve

you based on the facts above. I’m at a loss financially and mentally. Please help me ‘

*

Es

we
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 12 of 37

‘What Happans to Yoor EEOC Charge

 

 

 

 

 

 

 
Case 1:19-cv-02362-GPG Document 1 ‘Filed 08/19/19 ‘USDC Colorado Page 13 of 37

a

‘iw SS OMe et OP te PF eo AI | : |

 

 

 

 

 

 

 

   

aS at Hae ce

 

 

 

 

 

 

 

 
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 14 of 37
From: RYAN CRENNEN <RYAN.CRENNEN@EEOC.GOV>

Date: june 10, 2019 at 1:57:12 PM EDT
To: Raquell Neill <raquellneill@gmail.com>
Subject: RE: 32A-2018-00123C

 

Hi Raquell,

We did investigate your charge, and the decision to close the investigation was reached
after We determined that further investigation was not likely to result in sufficient
evidence to fi nd that Frontier violated any of the laws we enforce. The amount of
investigation we conduct varies by case, and we close an investigation once we feel that
further investigation would no longer be productive.

While I'can’t explain the details of the investigation, there does not appear to be
sufficient evidence that Frontier actively prevented you from applying to.an open
position because of your sex or in retaliation for any protected complaint of
discrimination. For example, there is evidence that others, including internal candidates,
did apply. | am not attempting to argue that Frontier did not discriminate against you in
some way—we just have to decide which possibility is most likely based on the available
evidence.

You should soon be receiving a letter regarding the dismissal. As noted, that letter ,
contains your right to sue within 90 days of receipt.

Sincerely,

Ryan J. Crennen-Dunlap

Investigator

U.S. Equal Employment Opportunity Commission
303 E. 17th Ave, Suite 410

Denver, CO 80203

Phone 303-866-1371

ryan.crennen@eeoc.gov
Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 15 of 37

Litter : wuriinmnse

Empleyrert & Later Law Solutions workdarde™ ” y Suite 800
‘ Denver, CO 80202

Danielle L. Kitson
303.362.2872 direct
. 303.629.6200 main
May 11, 2018 303.362.8427 fax

dkitson@littler.com

VIA MAIL AND ELECTRONIC MAIL

Alba Gonzalez

Investigator

Colorado Civil Rights Division

1560 Broadway, Suite 825 :

Denver, CO 80202 °

alba.qonzalez@state.co.us

“Re: » Case No. FE2018235675
Neill v. Frontiér Airlines

Dear Ms. Gonzalez:

I am writing on behalf of Respondent Frontier Airlines, Inc. (‘Frontier”) in response to
the Amended Charge of Discrimination<filed by Raquell Neill on March 16, 2018.1 In her
Charge, Ms. Neill alleges.to have suffered discrimination based on sex (Female) and suffered
retaliation in violation of the Colorado Antidiscrimination Act (‘CADA”). As detailed below, there
‘is no merit to Ms, Neill’s claims. Accordingly, Frontier requests that the Colorado Civil Rights
Division (CCRD) issue a no probable cause finding.

I, FACTUAL BACKGROUND .
A. Frontier's Commitment to Equal-Opportunity for Its Employees
Frontier is an equal opportunity employer and is expressly committed, both by policy

and through practice, to providing a workplace for its employees that is free from discrimination
, ‘ 2 se

 

+ The information and supporting documentation contained herein are based upon our understanding of

the facts and the’information reviewed thus far. Although there has not been an opportunity for formal
discovery or a complete formal investigation, this response is submitted for the purpose of aiding the
agency in its investigation and facilitating the informal resolution of these matters. This response, while
believed to be accurate,’ does not constitute an affidavit or a binding statement of Frontier’s legal
position, nor is it intended to be uséd as evidence of any kind in any administrative or court proceeding in
connection with the allegations. Since additional facts likely would be uncovered through discovery or
following a full investigation, Frontier in no way waives its right to present new or additional information
at a later date, for substance or clarification. Moreover, by responding, to this Charge, the Company does
not waive, and hereby preserves, any and all substantive and procedural defenses that may exist to the
Charge and Charging Party's allegations. Frontier also requests that any efforts to contact its current
managers be directed through its counsel. cs
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 16 of 37

O. ©

Alba Gonzalez
Page 2

and harassment. Frontier’s handbook makes clear that Frontier is an equal employment .
“opportunity employer and will not discriminate on the basis of race, sex, national origin, or age,
among other prohibited traits. See attached Handbook, Exhibit A. Frontier’s handbook
- encourages all employées to report any unfair treatment to Human Resources and provides a
policy instructing how to do so.

B. Ms. Neill's employment with Frontier

Frontier hired Ms. Neill as a Distribution Manager on April 25, 2016. In that capacity, her
duties were to manage the company’s third party distribution solutions to maintain or lower
distributions costs, make the current- distribution channels more efficient and develop new
associated revenue streams to increase sales and achieve corporate objectives.

On October 17, 2017, Frontier posted an open position for Senior Manager, Distribution
and Sales, which would have been a position senior to Ms. Neill’s, with différent responsibilities.
Ms. Neill asked her supervisor about the posting, but never applied to the position. Having gone
through the hiring process with Frontier in the past, and having acknowledged its hiring policies
upon starting in 2016, Ms. Neill should have been well aware that internal candidates needed to
apply to a position in order to be considered for it. See attached Ex. A.

Frontier followed all of its recruiting and hiring procedures when posting and
interviewing for the Senior Manager position. Ultimately, on October 26, 2017, it offered the
position to candidate William EVans, who then started on November 13, 2017.7

On November 8, 2017, Anthony Sabia, Frontier Director of "HR Services, received a
voicemail from.Ms. Neill, attached herein as an audio file, Exhibit B. A transcript of the voicemail
is as follows:

“Hey Anthony, this.is Raquell Neill. Um, anyways, I was supposed
to go to a conference today but I just am stressing really’ bad
lately and I was on the plane and I had a panic attack so I had to
get off the flight. Um, if you can set up a time for me and you to
talk tomorrow that would be great, I will be in the. office since I'm
not going to go to this conference after all. Um, thank you, bye.”

Mr. Sabia did not interpret this voicemail to be a complaint relating to any form of
discrimination. He followed up with Ms. Neill by phone and in person following the voicemail. At
no time during her employment with Frontier did Ms. Neill allege any discrimination or make
any discrimination complaint to Mr. Sabia, or any other Frontier management personnel.’

e

 

2 Ms. Neill was never considered for the position because she failed to apply for it. However, even if, she
had applied for the position, she was far less qualified for the Senior Manager position than Mr. Evans,
both in prior experience and education (for example, the position required a bachelor’s degree, which Ms.
Neill did not have).

3 Frontier fi rst learned of any complaint of discrimination through Ms. Neill’s CRD charge, which it
received on or about December 27, 2017.
Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 17 of 37
O O

Alba Gonzalez
Page 3

In late 2016 into 2017, Frontier began planning a restructure of its Commercial
Organization department for the 2018 fiscal year, which adjusted positions and funding in
several departments. The goal of these adjustments was to optimize headcount with more
senior leadership. As part of that restructure, Ms. Neill's Distribution Manager position was
eliminated to assist the strategic company goal of funding more senior leadership. positions. The
decision to eliminate the position was made well before Ms. Neill purported engaged in any
alleged protected activity, having been finalized in September 2017.

I, Lega! Discussion
A. Ms. Neill’s Sex Discrimination Claim Fails.

In a Title VII claim for sex discrimination, in the absence of any direct evidence of either
form of discrimination, the burden-shifting framework established by McDonnell Douglas Corp.
v. Green , 411 U.S. 792 (1973) applies. See, e.g., Colo, Civil Rights Comm'n v. Big O Tires, 940
P.2d 397, 400 (Colo. 1997) (adopting the Supreme Court's analysis set forth in McDonnell
Douglas and its progeny for a claim brought under section 24-34-402, C.R.S.). Because the
language of the Colorado Anti-Discrimination Act (‘CADA") parallels its federal counterpart, Title
VII of the Civil Rights Act of 1964, Colorado courts “look to federal cases for guidance on
applying the Colorado Statute.” St. Croix v. Univ. of Colo. Health Scis., Ctr., 166 P.3d 230, 236
(Colo. App. 2007) (citing Big O Tires, 940 P.2d at 399).

Under the McDonnell-Douglas burden-shifting analysis, Ms. Neill must first establish a
prima facie case of discrimination. See, e.g., Big O Tires, 940 P.2d at 400. Even if Ms. Neill
meets this initial burden, Frontier may then articulate some legitimate, nondiscriminatory reason
for the employment decision. Plotke v. White , 405 F.3d 1092, 1099 (10th Cir. 2005). This
burden of production is “exceedingly light." Sprague v. Thorn Ams., Inc., 129 F.3d 1355, 1363
(10th Cir. 1997). The burden then shifts back to Ms. Neill, who must then “demonstrate by
competent evidence that the presumptively valid reasons for the employment decision were in
fact a pretext for discrimination." Id.

For discrimination based on sex, Ms. Neill must first show that: (1) she is a member of a
protected class; (2) she was meeting Frontier's legitimate job performance expectations; (3)
she suffered an adverse employment action; and (4) Frontier treated similarly situated
individuals more favorably. Big O Tires, 940 P.2d at 400.

1. Ms. Neill Did Not Apply for a Promotion.

Frontier had a legitimate, non-discriminatory reason for not promoting Ms. Neill: Ms. ,
Neill never applied for the position she claims Frontier failed to place her in. Therefore, because
it had no knowledge of Ms. Neill’s apparent desire to be promoted, it did not promote her.
What's more, the qualifications of the position and the person chosen for the position are vastly
different than Ms, Neill's qualifications.
* Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 18 of 37 *

Alba Gonzalez
Page 4

Frontier eliminated. Ms. Neill’s position four months after it posted the position she
claims it failed to promote her to. It did so because of budgetary cuts decided in September
2017. The discharge was in no way related to Ms. Neill’s sex.

a

2. The only adverse action alleged by Ms. Neill was her discharge

An adverse employment action requires “a significant change in employment status,
such as hiring, firing,, failing to promote, reassignment with significantly different
responsibilities, ora decision causing a significant’change in benefits." Annett v. Univ. of Kan.,
371 F.3d 1233, 1237 (10th Cir. 2004). A “mere inconvenience" is not an adverse employment
action. Sanchez v. Denver Pub. Sch., 164 F.3d.527, 532 (10th Cir. 1998). “[NJot everything that
makes an employee unhappy is . . . actionable." Robinson v. Cavalry Portfolio Servs., LLC; 365
F. App’x 104 (10th Cir. 2010) (unpublished). Otherwise, “minor and even trivial employment
actions . . . would form the basis of a discrimination suit. " Anderson v. Clovis Mun. Sch. , 265 F.
App’x 699 (10th Cir. 2008) (unpublished).

Other than the fact of her discharge, Ms. Neill alleges no facts that amount to adverse
actions. On the contrary, she was never disciplined in any way, and there were no significant
changes in her employment status until the discharge.

Ms. Neill claims’ that because she was excluded from meetings and “trainings, was
subjected to adverse actions. However these allegations do not amount to significant changes
in employment status. For example, In West v. Norton, 376 F.Supp.2d 1105 (D. N. Mex. Nov. 1,
2004), the Court declined to find that “travel restrictions, limitations on her attending meetings,
and prohibiting her from attending: a training course” materially, altered the terms and~-
conditions’ of the plaintiff's employment such that these actions were materially adverse. West
v. Norton, 376’ F.Supp.2d 1105 (D. N. Mex. Nov. 1, 2004) (analyzing under the even broader
definition ‘of adverse action in retaliation claims). Similarly, in’ Otero, there was..no adverse
action where “[{d]efendants have denied his request to attend annual meetings of the Interstate
Compact Commission and have’ failed to notify him of unspecified training opportunities.” Otero
v. New Mexico Corrections Dept., 640 F. Supp.2d 1346, 1356 (D. N. Mex. June’9, 2009).

Ms. Neill also claims that because she was asked to work-on the weekend, she was
subjected to an adverse action. Not so. Ms. Neill was a salaried employee for Frontier, and
responsible for completing the duties of her position without regard for specific hours. Indeed,
Ms. Neill often took advantage of the flexibility of her position’s schedule. by working from home
or leaving the office during the work day because she had to “go to the bank” or “had a
package delivery.” The fact that Ms. Neill had to “complete. her required, duties outside of a
typical Monday — Friday:timeframe is not an adverse action. See Arnold v. City of Denver, No."
14-cv-00290-REB-CBS, 2015 WL 333056, *8 (D. ‘Colo. Jan. 23, 2015) (citing Brown v.
Georgetown Univ. Hospital Medstar Health, 828 F. Supp.2d 1, 8 (D.D.C. 2011).

Finally, Ms. Neil claims that her _pay raise “did not match my male-counterparts [sic],
even though my percentage of evaluation was the same as them.” Ms. Neil provides no facts to
support her allegation, such as the timing of her pay raise, what her pay raise consisted of,
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 19 of 37

() C)

Alba Gonzalez
Page 5

what her “male-counterparts” pay raise consisted of, or what anyone’s “percentage of
evaluation” was. Ms. Neill has not shown a prima facie claim of discrimination.

B. Frontier had legitimate, non-discriminatory reasons.

As noted, Frontier eliminated the Distribution Manager position to assist in funding the
company strategic goals. Specifically, Ms. Neill’s salary of approximately $85,000 was placed
back into the budget to assist in funding a new leadership organization, which required fewer
personnel and higher salaries. The overall justification for the senior leadership structure,
instead of the manager and director positions that were eliminated was to drive revenue and
improve customer experience.

Cc. Ms. Neill cannot establish pretext.

A sufficient showing of pretext requires Ms. Neill to demonstrate that “each of
(Frontier’s] proffered reasons” is “unworthy of belief.” Freppon v. City of Chandler, 528 F.
App’x 892, 903 (10th Cir, 2013) (unpublished) (affirming summary judgment on pregnancy
discrimination claim); Borwick, 2013 WL 229497, at *8 (granting motion for summary judgment
on pregnancy discrimination claim). Frontier's non-discriminatory explanations for its actions
must be “so incoherent, weak, inconsistent, or contradictory that a rational factfinder could
conclude [they are]. unworthy of belief.” See E.E.0.C. v. C.R. England, Inc., 644 F.3d 1028,
1037 (10th Cir. 2011); Griego v. Barton Leasing, Inc., No. 08-cv-02325-LTB-BNB, 2010 WL
618281, at *4 (D. Colo. Feb. 19, 2010) (same). “[T]emporal proximity alone is insufficient to
establish pretext.” Colaizzi, 2017 WL 878539, at *3-5.

Ms. Neill has not addressed Frontier’s reasons for her discharge. Further, although she
claims that “male colleagues” were treated differently than her, she fails to allege any specific
facts about who these male colleagues were or how they were similarly situated to Ms. Neill.
Ms. Neill’s inability to show that any-similarly situated employee was treated differently
conclusively precludes her from establishing pretext. See Crowe v. ADT Sec. Servs., Inc., 649
F.3d 1189, 1196-97 (10th Cir. 2011) (concluding that plaintiff failed to support a finding of
pretext when he produced no evidence that similarly situated employees were treated
differently). Ms. Neill’s Charge should be dismissed for these additional reasons.

D. Ms. Neill’s Retaliation Claim Fails.

To establish a prima facie case of retaliation, Ms. Neill must produce evidence to prove
that: (1) she engaged in protected activity; (2) she suffered from an adverse employment
action; and (3) there is a causal connection between the two. Seé Morgan v. Hilti, 108 F.3d
1319, 1325 (10th Cir. 1997); accord Fye v. Okla. Corp. Comm'n, 516 F.3d 1217, 1227 (10th Cir.
2008); Borwick, 2013 WL 229497, at *12; Falk, 2012 WL 2390556, at *5.

As noted, Ms. Neill’s “complaint” on November 8, 2017 was audio recorded, and was
clearly not implicating discrimination. Protected activity does not include complaints that “do[]
not implicate race, sex, or other unlawful discrimination.” Robinson v. Dean Foods Co., 654 F.
Supp. 2d 1268, 1283 (D. Colo. 2009) (“[A]n employee’s complaints regarding unfair treatment,
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 20 of 37
O c

Alba Gonzalez '
Page 6

no matter how unconscionable, cannot be ‘protected opposition to discrimination’ unless the
basis for the alleged unfair treatment is some form of unlawful discrimination.”); Hinds v.+
Sprint/United Mgmt. Co., 523 F.3d 1187, 1202-03 (10th Cir. 2008) (holding that “[g]eneral
complaints about company,management . . . will not suffice”); accord Zokari v. Gates,'561 F.3d:
1076, 1081-82 (10th Cir. 2009).

She also cannot demonstrate causation. See, eg., Univ. of Texas Sw. Med. Ctr. v.
Nassar, 133 S. Ct. 2517, 2534 (2013) (holding that a retaliation plaintiff-““must establish that his
or her protected activity, was a but-for cause of the alleged adverse action by the employer”).
Frontier made the decision to eliminate the Distribution Manager's position in September, two
months before Ms. Neill filed her charge in this case. Therefore, Ms. Neill cannot show that any
subsequent protected activity was the reason for her termination. Indeed, “{e]mployers need
not suspend previously planned [employment actions] upon discovering that a Title VII suit has
been filed, and their proceeding along lines previously contemplated, though not yet definitively -
determined, is no evidence whatever of causality.” Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.
268, 272'(2001) Ms. Neill was discharged due to budgetary reorganization that was decided in
September 2017 (and implemented in 2018). Ms. Neil’s retaliation claim shouid be dismissed for
these additional reasons.

‘

E. Faragher Ellerth Defense

Ms. Neill has not alleged harassment or hostile work environment, but to the extent her
charge in construed to allege harassment, the Faragher/Ellerth affirmative defense bars such a
claim. The Faragher/Ellerth affirmative defense. provides that a claim for relief for harassment
by an employee is barred if Frontier provides proof by a preponderance of the evidence that (1)
the employer exercised’ reasonable care to prevent and promptly correct any harassing
behavior, and (2) that the employee unreasonably failed to take advantage of any preventative
or corrective opportunities provided by the employer:or to avoid harm otherwise. Faragher v.
City of Boca Raton, 524 U.S. 775 (1998); Burlington Indus. v. Ellerth, 524 U.S. 742 (1998).
Here, even assuming for argument’s sake that Ms. Neill experienced actionable harassment
based upon race, which Frontier disputes for the reasons explained above, her claim is barred
as a matter of law because Frontier can prove both elements _of this affirmative defense.
Indeed, Ms. Neill did not allege anything relating to national origin until well after she had left

Frontier.

lil. Conclusion

‘For all of. these reasons, Ms. Neill cannot sustain her discrimination or retaliation claims.
The CCRD should issue a fi inding of no reasonable cause.

Piease do not hesitate to ‘contact me should you have any questions or neéd any
additional information in resolving this matter.

Very truly yours,

s/ Danielle L. Kitson

s.
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Golorado Page 21 of 37
© | ©

Alba Gonzalez . -
Page 7

S/ Danielle L. Kitson
Danielle L. Kitson

DLK/SEB. ’

Attachments
wa

‘ did not provide that kind of environment.

Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 22 of 37 ~~

May 31, 2018
VIA ELECTRONIC MAIL

Alba Gonzalez

Investigator

Colorado Civil Rights Division * “
1560 Broadway, Suite 825 _~

Denver, CO 80202 *

Re: Case No. FE2018235675
Neill v. Frontier Airlines

Dear Ms. Gonzalez:

”™

|, Raquell Neill, Petitioner, am submitting this written rebuttal:in response to Frontier Airlines response,
dated May 11, 2018 to the Charge of Discrimination. Below is the rebuttal argument following the
numbered steps within the response as follows:

1, FACTUAL BACKGROUND

A. Frontier's Commitment to Equal Opportunity for Its Employees.

_ Petitioner's response: As charged, Frontier is NOT an equal opportunity employer and is NOT expressly

committed, both by policy and through practice, to providing a workplace for its employee that is free
‘from discrimination. Clearly, as you will see via the attachments and argument below, Frontier Airlines

Petitioner also questions Frontier's response regarding discovery and a full investigation as they portray
a formal investigation has not yet been done on their part. If Frontier truly “practiced” providing a
workplace free of discrimination, why hasn’t a full investigation been done? This alone speaks volumes
regarding Frontier Airlines character in this matter.

|. FACTUAL BACKGROUND
B. Ms. Neill’s employment with Frontier

Frontier hired Ms. Neill as a Distribution Manager on April 25, 2016. In that capacity, duties were to
manage the company’s third party, distribution solutions. | negotiated contracts with third parties and

t

improved distribution channels’and developed new revenue with 3" parties. ‘

However, Frontier.is stating they posted an open position for Senior Manager, Distribution and Sales, on 1
October 17, 2017 which would have been a position senior to Ms. Neill’s position at Frontier. And an
opportunity of promotion for Petitioner. However, Ms. Neill and her co-worker looked daily for the oe
Case 1:19-cv-02362-GPG Document 1° Filed 08/19/19 USDC Colorado Page 23 of 37

,

Neill v. Frontier Airlines.
Page 2

position to post, and never saw’anything. In fact, nothing was ever posted and when asked HR could not
prove that it was posted nor, could they produce a history of the posting within the system.

Within the response to the Colorado ‘Civil Rights Division dated May 11, 2018, Frontier acknowledged
that “Ms. Neill asked her supervisor about the posting” '

in fact, Petitioner did ask her VP, Tyri Sqyres about the opening as she was pulled into a meeting on the
28 Sep: and was advised by Tyri Sqyres that Frontier Airlines would be hiring sometime in 2018.
Petitioner then explained to Tyri Sqyres she was interested in the position and would be applying. Tyri
Sayres response “I can’t stop you” which was inappropriate. This certainly does not reflect the’ best

“practice” in the work place. Even if Petitioner did not apply within the allotted time given to internal
candidates, the FACT that Frontier is acknowledging that Petitioner.inquired about the position to her
superior, indicates no flexibility on VP Tyri Sayres part.

Further, as part of Exhibit A, (attached) within Frontier's handbook it clearly states:

“Failure to submit this form by the “close date” indicated on the internal job posting may disqualify you
from consideration.” :

And then again states: *Any exceptions to the above guidelines must have department Vice President
and HR Vice President approval.

Clearly, Frontier is acknowledging Ms. Neill (Petitioner), inquired about the position but was not given
an exception to apply. Frontier Airlines states it followed “all” of its recruiting and hiring procedures
when posting and interviewing forthe Senior Manager position, but Petitioner takes issue with that

_ statement because she was not offered an exception even though she inquired about the position and
Frontier Airlines is acknowledging that Petitioner did so.

in addition, based on the following evidence, Petitioner takes issue with Frontier Airlines commitment to

equal opportunity for its employees based on how it handled the recruiting and hiring procedures for

the Senior’ Manager position:

Please see attached as Exhibit B, Will Evans’ flight itinerary, dated August 18, 2017, 60+ days prior to the
“posting” of an open position for Senior Manager. Please see the notes within Exhibit B, under the

comment section as it clearly states: CANDIDATE TRAVELING FOR INTERVIEW.

Frontier Airlines also acknowledges Petitioner did have conversations and'meetings with Mr. Anthony
Sabia, Frontier Airlines, Director of HR Services. However, Frontier claims Petitioner made no form of a
discrimination complaint. This basically comes down to his word against hers, however, Frontier Airlines
acknowledges there were meetings with Petitioner. ,

1. B States “Even if she had applied for the position, she was far less qualified.” This too, without
’ providing a comparable analysis of experience and skills, is insulting.

1
Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 24 of 37

Neill v. Frontier Airlines
Page 3

On page 3 of the response, Frontier Airlines claims it began planning a restructure of its commercial
organization in late 2016 into 2017 for the 2018 fiscal year. This too causes suspicion as Petitioner was
not discharged (or as Frontier Airlines claims, job eliminated) until March 2, 2018. The scope of this
explanation does not add up. Most often, when an organization finishes its re-org the positions are
eliminated or done within a range of 6 weeks, if not immediately. Specifically, on page 4 Frontier Airlines
states the budgetary cuts were decided upon in September 2017, however, Frontier Airlines, secretly
interviewed Will Evans in August. Leaving Petitioner and the team blind-sided as the employee

handbook was not followed.

ll. Legal Discussion
Petitioner has established a prima facie case of discrimination:

e She is over 40 and a female. Eric Engel, Ms. Neill’s peer at Frontier Airlines is still at his position,
as Manager of Sales and Distribution.

e Petitioner, (Ms. Neill), was qualified for the position. In your letter dated May 11, 2018, Frontier
Airlines states “she was never disciplined in any way, and there were no significant changes in
her employment status until the discharge”.

¢ {f this response stopped here, Petitioner has proven there was adverse actions taken against her
regarding her position at Frontier Airlines. However, and in addition, Ms. Neill (Petitioner),
complained to Directors, VP’s and William Evans of how Tommy Laughenson would continually
shoot her daily with a nerf gun. Ms. Neill asked him several times to stop. It continued, and all
the male co-workers would laugh. Nothing was done to stop him. If needed there are witnesses
within the department that witnessed the bruising it caused and the people hearing Petitioner
telling him to stop.

e Further, Petitioner could, if necessary, subpoena or depose other co-workers who witnessed not
only this behavior but also the behavior of Tyri Sqyres during a meeting about the “implied”
organization meeting. Especially when Petitioner candidly asked Tyri Sqyres about the hiring of
Will Evans within the meeting, and Tyri Sqyres denied the hiring of Mr. William Evans, (or in
other words lied).

e Another example is the Google contract. After Petitioner had it successfully signed, Tyri Sqyres
came to Petitioner’s desk and advised she is giving Doug Bertman the account to handle now.
Without any explanation as to why. It should be noted here that the successfully signed
contract, administered by Petitioner, gave Frontier Airlines several advantages in the market,
which equated to monetary value. Tyri Sqyres used the contract to get Doug Bertman
promoted. Wrong on so many levels, however, Petitioner is alleging it was because of her
female status.

¢ Regarding the October 17, 2018 job posting. Petitioner, on November 9, 2017, sent an email to
HR asking when the position was posted. No response was received and on November 13, 2017,
Petitioner asked for a follow-up. Anthony Silva, HR Manager was unable to produce the proof of
the posting. Petitioner also followed-up and asked for the history of the posting and HR could
not provide. Again, Petitioner did have conversations with HR, however, Frontier Airlines
response
Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 25 of 37

Neill v. Frontier Airlines
; Page 4

of May 11, 2018 doesn’t include those inquiries. Petitioner is alleging Frontier is hiding the
history and details of the job posting. When asked to have Frontier Airlines produce it, she was
ignored.

Under Il. Legal Discussion A. 2. (page 4 of Frontier Airlines response)

Frontier Airlines response that the only adverse action alleged by Ms. Neill was her discharge
Implying Petitioner only experienced a “mere inconvenience” and not an adverse employment action.
Clearly, the discharge that Petitioner amended to the filing of discrimination against Frontier Airlines
with the Colorado Civil Rights Division was due'to the Petitioner filing that very charge on December 4,
2017. As detailed above it was not a “mere inconvenience” but a very real and evident’attack on her
personhood and character.

In addition; prior to‘and especially after the Petitioner's December 4, 2017 filing she experienced being
denied training, managers meetings and travel which were all part of her job responsibilities with only
an explanation of “it is not part of the scope of your duties” however, past practice shows, all were part
of her duties. And, her male counter-parts were invited, trained and allowed to travel. Further, nothing
was Said to her that her position was being eliminated or that ANY positions were being eliminated: On
the contrary the department was told all positions were safe. Again, the action alleged by Ms. Neill was
not only her discharge. Petitioner received heavy retaliation from Ms. Sqyres after the December 4,

2017 filing which excluded her from participating in discussions, training, traveling and meetings until
finally the discharge. And on March 16, 2018 (attached as exhibit C) an amendment to the original EEOC
filing of discrimination was filed to include the discharge.

It should be noted here as well that Frontier-Airlines, clearly states Petitioner's job was eliminated,
however, part of the retaliation included being treated like she was fired,‘not laid off. Petitioner was
walked off the premises and was not allowed to return to her desk to collect her belongings. When she
requested to collect the items, she was told they'd be sent to her. When the items arrived, they were
carelessly packaged, and most were broken or damaged.

Please also see, February 19, 2018, attached as Exhibit D, it shows Frontier Airlines attempt to basically
bribe Petitioner with 12 weeks of her current base salary along with health insurance coverage through
31Marchi8, in exchange for Petitioners release of all employment claims. When Petitioner did not
accept these’ terms, another attempt of was made by Frontier Airlines that “up the stakes”. including 20
weeks of severance pay and health coverage through July 31, 2018. (Attached as an Exhibit E, March 5,
2018). It should be noted here these offers are significant for an employee who has only been employed
2 years. One must ask themselves, is this behavior in the employee handbook? Was ita “nicety”
attempt, a policy or an admission? ,
Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 26 of 37

Neill vs. Frontier
Page 5

CONCLUSION

 

. Petitioner has shown the pretext required and has demonstrated herein Frontier Airlines is unworthy of
belief.

For the reasons and evidence listed, Petitioner has sustained her discrimination and retaliation claims.
Again, it is concerning and telling regarding Frontier’s statement within their response dated May 11,
2018, “that a formal investigation has not been done on their part.” If indeed Frontier Airlines provides a

workplace free of discrimination, why wasn ta full investigation already completed?

WHEREFORE: The Charging Party prays that the Colorado Civil Rights Division grant such relief as may
exist within the Division’ Ss power and which the Division may deem necessary and proper.

Sincerely,
Ragudl Net
Raquell Neill

/attachments

 
’

abe

+

‘Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 27 of 37

Exhibit 4

*

From: Raquell Neill <raquellneill@gmail.com>

Date: July 8, 2018 at 9:58:19 PM EDT *

To: "Gonzalez - DORA, Alba" <alba.gonzalez@state.co.us>
Subject: Re: Per our conversation this morning. Neill vs Frontier,

Alba,
Please see the following, and let me‘know if you have any questions.

Thanks |

July 8, 2018 . , K

VIA ELECTRONIC MAIL

Alba Gonzalez :
Investigator

Colorado Civil Rights Division

1560 Broadway, Suite 825

Denver, CO 80202

Re: Case No. FE2018235675
Neill v. Frontier Airlines

at

: Dear Ms. Gonzalez:
| am writing to you in response to your correspondence to me, dated July 6, 2018.

|, Raquell Neill, Petitioner, did express interest as Frontier Airlines, (Respondent), has acknowledged
within their response. However, Petitioner not only expressed interest to Tyri Sqyres, VP of Marketing,
- but to HR as well. As stated in Petitioner’s rebuttal, Respondent did acknowledge that Petitioner did
have conversations and meetings with Mr. Anthony Sabia, Frontier Airlines, Director of HR Services.
However, Respondent i is now denying Petitioner made any mention of foul play or

* discrimination. Again, this comes down to, “his word against hers,” however, Respondent is
acknowledging that meetings were held between Petitioner and the HR Department.

Petitioner is crying foul for two reasons 1) Respondent claims they posted the position for the Senior
Manager position, however, Petitioner has yet. to see any proof of this, but requested the proof and

” history several times from Respondent, even while still employed at Frontier Airlines, but it never was
produced. 2) Respondent and a co-worker, (we will leave off the co- worker's name for protection
purposes), were told that Frontier Airlines would be hiring a Senior Manager position. After letting us
know, we both scaled the potential openings at Frontier Airlines daily AND SAW NOTHING. Petitioner
and her co-worker found out they hired William Evans from other distribution organizations within the
industry and not from Frontier. However, when Tyri Sqyres was confronted ‘about it in a team meeting,
Tyri Sqyres denied it. ,

4

et ye

s
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 28 of 37

Petitioner was hired in April 2016 as the Distribution Manager, that was within the Sales and
Distribution organization under Michael Pewter, Director of Sales and Distribution, and Michael Pewter
answered to Tyri Sqyres. It should be noted here that Michael Pewter was reassigned to a new position
within the Inflight Organization (completely different department), at Frontier Airlines in November
2016, and Petitioner ran the Sales and Distribution department for over a year without a Director or
Senior Manager above her and answered directly to Tyri Sqyres, VP of Marketing, hence overseeing the
Director's role for over a year. For this reason and many others, Petitioner was qualified for the Senior
Manager position. However, even though she expressed interest to apply for the position - was not
given the opportunity to apply because it was never posted.

Again, prior to being “let go” Petitioner asked Respondent for a copy of the posting for Senior Manager
position and it was never provided. In this very technological world, Respondent could probably ~
‘produce a type of ‘dummy’ posting to show to the investigator, Ms. Gonzalez. However,

Petitioner requested (and still is requesting), to see not only the posting of this position, but also the
history of the posting of this position.

Again, Petitioner is alleging Frontier is hiding the history and details of the job posting. Petitioner did ask
Frontier Airlines to produce it prior to her discharge however, she was ignored.

In Response to your inquiry about William Evan’s flight itinerary, dated August 18, 2017, Petitioner is not
stating that William Evan’s was hired on or about August 18, 2017. Petitioner was only pointing out and
still takes issue with Respondent’s “so called” commitment to equal opportunity for its employees based
on how it handled the recruiting and hiring procedures for the Senior Manager position. If Respondent
now states they interviewed Will Evan’s for another position, back in August, Petitioner has not seen this
in any of their responses, nor has the Respondent provided any documentation regarding another
position. At best, Petitioner would expect proof that Respondent brought Williams Evans in, in August to
interview for a different position with documentation and history and then proof again that Williams
Evans interviewed for the Senior Manager position after the “alleged” October 17, 2017 posting.
Frontier never brought him back in to interview for the Senior Manager position, that was “supposedly”
posted in October, however, interviewed him in August. This simply screams of a shady process.
Especially since proof was denied and never provided since this charge was filed.

In addition, Petitioner continues to question Frontier's “commitment to equal opportunity for its
employees” based on Respondent’s response regarding a full investigation. As Respondent, within their
response, stated a formal investigation has not yet been done on their part. If Frontier truly “practiced”
providing a workplace free of discrimination, why wasn’t a full investigation done in December, when
Petitioner filed the complaint? This alone speaks volumes regarding Frontier Airlines character in this
matter.

Petitioner cannot help but feel that because she held Respondent accountable to their “commitment to
equal opportunity for its employees,” by filing the charge of discrimination, she also then became a
victim of retaliation by the organization and lost her job.
‘Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 29 of 37

WHEREFORE: The Charging Party prays that the Colorado Civil Rights Division grant such relief as may
exist within the Division’s power and which the Division may deem necessary and proper.

Sincerely,
Raguell etl

Raquell Neill
303-898-0032

On Fri, Jul 6, 2018 at 1:51 PM, Gonzalez - DORA, Alba <alba.gonzalez@state.co.us> wrote:
Also, can you help me understand how the Flight Itinerary approval for Evans demonstrates that he was
hired on August 18, 2017. This is unclear in your rebuttal. Thank you.

Respectfully,

Alba Gonzalez

Investigator

Colorado Civil Rights Division

P 303.894.7406 | F 303.894.7830

1560 Broadway, Suite 825 Denver, CO 80202
alba.gonzalez@state.co.us | www.dora.colorado.gov/crd

On Fri, Jul 6, 2018 at 12:33 PM, Gonzalez - DORA, Alba <alba.gonzalez@state.co.us> wrote:
Ms. Neill,

| recognize that the Respondent acknowledges that you expressed an interest in the Senior Manager
position, however, the Respondent is alleging that despite your expressed interest, you did not apply for
the position. The Respondent alleges that it posted the Senior Manager position competitively on or
about October 17, 2017. Therefore, if you have any additional supporting evidence that contradicts the
Respondent's assertion, please provide it to me by no later than July 10, 2018.

Thanks

Respectfully,

Alba Gonzalez

Investigator

Colorado Civil Rights Division

P 303.894.7406 | F 303.894.7830 .

1560 Broadway, Suite 825 Denver, CO 80202
alba.gonzalez@state.co.us | www.dora.colorado.gov/crd

On Mon, Jun 18, 2018 at 12:40 PM, Raquell Neill <raquelineill@gmail.com> wrote:

Help me understand where Frontier is saying | did not inquire about the position? When in fact they
Case 1/19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado “Page 30°¢ of 37

even acknowledged it in their response dated May 11, 2018. See below (underlined and highlighted i in
yellow):

 

On October 17, 2017, Frontier posted an open position for Senior Manager, Distribution and Sales!
Which would have been a position senior to Ms. Neill’s, with different responsibilities. Ms. Neill asked
her supervisor about the posting, but never applied to the position. Having gone through the hiring °

. process with Frontier in the past, and having acknowledged its hiring policies upon starting in 2016, Ms!
Neill should have been well aware that internal candidates needed to apply to a position in order to be
considered for it.|

Please also see the following (in bold) within my response dated May 31, 2018

-

Within the response to the Colorado Civil Rights Division dated May 11, 2018, Frontier
acknowledged that “Ms. Neill asked her supervisor about the posting”.

In fact, Petitioner did ask her VP, Tyri Sqyres about the opening as she was pulled into a
meeting on the 28 Sep. and was advised by Tyri Sqyres that Frontier Airlines would be hiring
sometime in 2018. Petitioner then explained to Tyri Sqyres she was interested in the position
and would be applying. Tyri Sqyres response “I can’t stop you” which was

inappropriate. This certainly does not reflect the best “practice” i in the work place. Even if
Petitioner did not apply within the. allotted time given to internal candidates, the FACT that
Frontier is acknowledging that Petitioner inquired about the position to her superior,

indicates no flexibility on VP Tyri Sqyres part.

Further, as part of Exhibit A, (attached) within Frontier’s handbook it clearly states:

“Failure to submit this form by the “close date” indicated on the internal job posting may
disqualify you from consideration.”

And then again states: *Any exceptions to the above guidelines must have department Vice
President and HR Vice President approval.
~ .Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 31 of 37

if

Clearly, Frontier is acknowledging Ms. Neill (Petitioner); inquired about the position but was
not given an exception to apply. Frontier Airlines states it followed “all” of its recruiting and
hiring procedures when posting and interviewing for the Senior Manager position, but
Petitioner takes issue with that statement because she was not offered an exception even
though she inquired about the position and Frontier Airlines is acknowledging that Petitioner
did so.

In‘addition, based on the following evidence, Petitioner takes issue with Frontier Airlines
commitment to equal opportunity for its employees based on how it handled the recruiting
and hiring procedures for the Senior Manager position:

Please see attached as Exhibit B, Will Evans’ flight itinerary, dated August 18, 2017, 60+ days
prior to the “posting” of an open.position for Senior Manager. Please see the notes within
Exhibit B, under the comment section as it clearly states: CANDIDATE TRAVELING FOR
INTERVIEW.

Frontier Airlines also acknowledges Petitioner did have conversations and meetings with Mr.
Anthony Sabia, Frontier Airlines, Director of HR Services. However, Frontier claims Petitioner
made no form of a discrimination complaint. This basically comes down to his word against
hers, however, Frontier Airlines acknowledges there were meetings with Petitioner.

Ms. Gonzalez, even if | did miss the posting, (which | am contesting whether or not the posting
ever happened) but, nevertheless, in their handbook, as | pointed out in my response, Frontier
does have an exception policy that allows you to apply. It is stated within their handbook. In .
addition, there should have been an exception made since | inquired about it not once but
twice to Tyre Sqyres, once to her, and once in a meeting she held with several other people
present on or about September 28. AND during the meetings and conversations | had with
HR. Frontier also is acknowledging there were meetings between myself and HR.

I’m so struggling with Frontier denying | inquired. It’s just not true. In addition, it is clear they
were interviewing in AUGUST before the posting was ever posted in OCTOBER, as they claim.

Again, thank you for your time,

Raquell Neill
Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colofado Page 32 of 37

 

— cy ‘5
Lt tC .
- . eas “eh nan Yo remem eye m— =
oes ay 7 & £ . & a . 8 ~~ eo. © o4 a tke 9 a 4 1, , o™
an . -— on 7 ‘ tr + s i”
bo: , #7 L Baa! *, at ‘ a ’ :, as « & wy .t ‘ 47 rs ‘ .
Bo * . Fs ie “ye, . 5
. « %- Pant : n x . rn ‘ roaM ? . ra e Lo oy
qi - nf te we 2, HAL ; e a a : aor . Ce ey Ls > ~ 2
Loo & in wre t an eh .
. ay OH = “ ” A von wy
“s waar r +? - § ve Bes k * * ate «
1a 7 {Ay my b * e *% Mee itesP “yy * ‘7 f o +
pee ‘ ae wo t™ a wif ng ™, . Par G wa
a) Coonige Ber aft ~_* "t tot nF 1a a ra yt) 5 x; en es
af , “hor xt Pa” gy ES Bory Ss i Sheth .
SE a ee
> ' 4 *, ie . o. te
‘ Oe ae PE a oe
‘ ‘ a

oe

, zt 1 «
we rns
ve a jes. ”
re a r

ms ” re riko, Release: a é vs tw,

    
 

fa we AM ke B,
a PRO VOTIER ° ee

1 may . 4 rs wevens, %
ak a Zo. ra ae wh fa ‘adiondats ist Bet .
anh eciursiti Teg: male Lyase: Aigiaeindnt (ine b egal’ ae iene nee

rent ings sits paraute canibet idiatias. 8 2 ene, .
difogtare! enip! ayees sh fagents! ee foprese aitanves &
a

ft pls

* 4, “gne ks eh re Sen ee i

ig, port Deir SS ag Per nv _ * .

J pcre ces tht, Carnipt ary ae . aa ye veh “ roof me hy, oy cA a ss ae or
s &

5 end, mo xian a onsen ett pe Os eR

: erit re
Muinager, resulting, in erpisiee ath opi oy yee

*, Bren vetpbuta # oo ngs 5 ai 34 ey re Fe ae a ‘Baaltio Pines by

ge ? ny B
Fen, wee *& WHEREAS.“ CHT Db eambar, * Bors neimptoyee. filed ane argazor citis Eetimunaver Bt calardadye

a
%  Canpany with the US. Equal’ ‘Employniént Opportunity, ‘Comission ROC nat " charying$Party

« ee inated: again mo” . he,
2 «Chat Fughté Divison ( "CORN’). alleging ‘that ithe G omp any, discrim ectedactivily. {EEOC "enarge, 1 Abe” sf gs f |

  

   
 

 

 

 

“he on fet sex (emule) aadin retaliation Vor dngaging in’a;prot Pen
Pea eee oto and, SCRD énarge Nowt-£20 18798678) (collective! ve fhezcn ees oe ae ee Loo +e 4 x lef

a so “ vel a fF matt ay It “ae a nd 5 rie
pe tdusraad tha’ P Parties Saat ‘desire: to, offect beeen, thamselvés: a sau asin and final «4 a. se a
settiement and releas 30.08% ‘any, and all’ claims ahd ‘other, differences that dor could. of action. relat ae on “ye 4

- oxist baiwean them, inetidirig witholt linhitation: ‘any: ‘and all ‘claifns and iGauses of a ise a oe a Le

geset Soy
{a Employée’s empio yment i vgithy thé ‘Company, ‘and: inelisding but, at t linitedy to" ine Sairts 26 x. he

a 1 nt
‘by Eiployee in the” Charge. + S foe fe ’ nS eo r mh at ae ey ie ee roe ‘
. a Fs “ “se “yh
‘a! willibe separated, elfective.s cede on .

1). Sepatalips Biensfits. Employee's. -employnient With the Corripany, vil! ee Ey Ga
March 2, 2078. . zn’ exchange . for. the: ‘execution ‘and delivery ofsihis: Legal: Relsase, ae Egombany” vt n 43 é
wit provide Empioyée with the following cénsidération’ (the “Benefits Oe "ee len aM ee a * es “Fg TO
” Sa Tae see ae "Ae

aA severance payment, Of, $18,972. 72 will be paya’ able ia you’ ipraccdtdance twtr ner ape OG

_ Compahy’s regular. payroll, cycles, and, the~ payment? shall: be, subject tore mee Hen

applicable’ tax withholding. : e tr RE tO? 7 oe

. Employee” acknoivledges. ‘that the. consideration sat- forth: sin gthiS subsecudnsisin® i

addition to dnd over,and above any,amunis or benefits. “due. ‘to Empliyes. under bey 7 it,
the ‘Company's ‘policies or ipractices.’ . Emoloy yee further ‘ackhaWwledgés <tHat | 2 fe wen

Employee is receiving valuable ‘considers tion under this. Legal Release. to *whtich, aa .

 

4

Employee would not otherwise be entitled, Pe Ee
c. The Company will make the payments referred to in Séation | ‘a above. beginine. : r
the first ‘regular , jpayroll- pay date afier. the Effective, Dale? ‘aS Sefiedvbelow"
Employee acknowledges that the Cornpany ‘is obligated, to: 7afid; Wilt Swithtold:. on be
appropriate taxes from all payments paid by Company to ihe Employee; pursuant’ 162 oe
nis Legal Release. we ae AE "

f wt ee, 7 “ak -oet
i ‘ . ro FL

2). Withdrawal of EEOC Charne. In consideration of the Benefits described in. Section above = “

“y

Employee agrees to withdraw theCharge | within seven (7) days of the Effective Date? Bt Shey ete tas

EAE

nothing in this Legal Release prevents - Employee from participating? in. anys investigations uipere** 4

aroceeding conducted by. the EEOC or CCRD with respect to the: ‘Charge. Furihers snoMgs ABS a

egal Release is intended to waive claims (i) for u fs

‘ r hemploymerit’ Or-woikers 2 :

snes, fy) for vésted rights under-ERISA-covered employee” ‘benefit: Plans: as° foes ek
mployeé sighs this Legal Release, {iii} that May arise’ after Employee: “sighs te boy an

lease, fiv) -for reimbursement of ex
f expenses under. “the ¢, Companies Bi ies
| ierpeneni ag $c
wee SV pe ahs ee.

a

 

  

be . . . ° Agta we
Dent oR TET iris : . . ys
& a pe mee i . - 5 ra ante att, “. on . a ae
OC Jan a i _ + nt -
* y
wes "

 
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 33 of 37

     

 

at “
| B é
nat hen 9 "4

*
wt

di

; v a af ' ° , ° an . val, “ 2 ay “hy wa ie - - we J
* ‘pot cles, OF. te) which: sunnot to releusediby privat agreannent._ tn ides won, nevitta) itis. ‘Lagat’ or . we
Ralsasy: dimits Oe Hffacts Eniployee’ ‘Ss: wight, in; ch tallenge,t the. Validfiyol this cael RReledst saris the noe?
ADEA or: ihe OWEPA; preverits Empldyed, from tilitig” A, chatde or* Complaint Potth | of “Wren ee

participating in: atvinvestigation or prothédingsconducted byithe: EEGC, the CORD, ierNalighar. mn Fy

wee Labor Relations Board, the. Scaurities. and Exchange Commission, fofrans y oihén -2iny aterdy, suite: - :
A of.toéal ageney charged withé fthie  entercenfenvotany laws, Including providing docamest iS GT. Ruy,

other ‘information. Further; nathingyig this Legal. Releacs 2 limits ‘Employée framysxercising rights Pole,
om yricer Seétion'7 offthe NURM& to, engage’ ‘Wt protected’ coneerted ‘activity with other employess. " are
oT, Agivever, by signing, fils Lagal Reloae, Employée.is “watalrig’ Fights: thindiyseen relies, gretudiae a
co backpay, fronlpay.. reinstatement or: other: legalvor, equitable : relief} inFany ‘charge comintal A, OF,

lawsuit of other proceéding brought by. Employee. oron,Employeais bohait: by “apyethys. party, we
skcapt for*any, right Employee Mmay have, to feceive a. Bayyyent™ fo: award” from &, covernmerdt . .
agoncy.(and not the Company) for information provided to” ‘the, govenntgn} age@ncy-oF othenvise

pe acta Cyto, om sarees:
¥

. T where prohibited.’ | 2 “4 Wp « -
a4 ‘ ~ ~ 4 . . ‘ v * ian * 7 “e,
_ Sb  ‘Release.-tn consideraticn. of the- ‘Banefits-déscribed: in. Séction-13 sphoye FEapldyee turthge- | f
: ‘agrees to the following. release terms: . yok e og.
“ (3). On ‘behalf; of” myself, my. agents, assignees,,, sttorn2ys, “helis,- exe citors ¢ NG, '

administrators; T hereby, reledse thes Company-and Jits | predecessors,” succe: Ssorst and. Aesigns.
“thelr currentrand farmer parents,-affiiiates, sudsidiatiéss divisions: and joint, yenttites. (collectively,
- the * ‘Company. Group*) and tall. of: their, current and former ‘officers, . directors,, gftployees., and
agents; in their capacity as Company Group? " représeiitatives (individually, and: collectively.
" “Releaseés") from: any &nd_ all’ controversies. claims, dematids, promises: Betions, suits;
grievances, . proceedings, compiaints, charges, liabilities; damages, dests: taxeselOwances, and
f remedies’ or any, type, including, but not firited to those: arising out “of. my employmnent'with. Ae .
: Company Group (inidividualiysand- collectively, “Claims’) ‘that. 1 may. have'by-t& reason iotyaty: matter, “|
-cause, act or omission. This release applies to Claims*that 1 know ‘boutiand those*l’ may nek
, Know about occurring al any. time on.or before the daté of execution of this*kegal Release’

[b). This hegal: Release includes a release of all'rights and Glaifnsunder, as. Ament

Title Vil of the Civil Rights, Act of 1964, the Age Discrimination in, Employrferit: Act.of 1287,

Rénabilitation'Act of 1973, the Civil Rights Acts of 1886 and_1997, the Arhericans. wath Disadti: {

Act of 1990, the: ‘Employee Retirement Income Security. Act.of 1974, the Equal: “Pay Act of 4

the Family. and. Medical Leave Act-of 1993, the Okjer Workers Benefit ‘Protection: Acko! 4995 } ine 2 |

, Octupationat Safety: ‘and Health Act of 1970, ihs Worker Adjustment: and Retrdining-Notification,
“Act of 1989 and the Sarbanes- -Oxley Act of 2002, as: well as any other federal; State, Of iocal
statute, regulation, or common. law regarding’ employment, émployment- discrimination,

iermination, ‘retaliation, equal opportunity, or wage and hour: {.Speécifically, understand, that lam
releasing: Claims. based ‘on age, race, cules, sex, sexual orientation. or preference, marital Situs

religiorr. national. origin, citizenstup, ‘este ran status, disability and, other legally! -prote ckedt

#

Fa aa ald ety a nade pam te
»
+

 

 

—h.

° categor ies. ‘ 2 eae Fy vena es Ogee . wc rs 2 ult ae ~ “ape
~  " {c) This Legal Release alsé 6 jet Aiea f feleats of ary Cal aig "'t gonttad

-, any tortious act'or, other civil wrong, attorney Sy {eeg and. alt ‘Page 3
.y benefit. claims inchiding without Hraliatiog ( Atria: tte ting, ale" 40
grani(s), or purchasa{s) under wry equity, ‘antaAcehtive, COMBENSENNN & en

~ (d) in addition, { arn cig “THY right *9 AUISUE Oy or
‘ Group. and: Releasees uridar am y colactive Bargeiting agredinet a

  

oo. - ian. By

   
 
 
 
 
  

 

 
Case 1:19-cv-02362-GPG Document1 Filed 08/19/19 USDC Colorado Page 34 of 37

5

 
  

rs yee wg he
2 Lainie nor ts
a OO ee ge: ts +S pgs ar |

2s incluing 8 any, arbitration ‘policy, . o te WE ae ka
ee aN be

e

@RON TIER’.

, 4

‘resolution. prctedure,

eid acknowledge that this te al: Re & » +" u
or unknown: that, a have or ma age ‘is.intehdeatto-inctider taht limitation, ‘alt. Clainis, Known «” 4a

yeh
. Effective’ Daté-of this, ‘Legal Rene. ‘8. eee the Céms
« » ee d ays ‘

termin 1g ae Bbknowleage » that b ‘have. had susan ade Fofn the diate-ohatiy'"? wel =|
“employment with the. Companyh(thes# “Termination: Date: ny “to Bonsider “the: rod
terms of this. Legal ‘Release; that. have been. advised d tojegHisult. swith-an: ‘atiorney.regardinge < ok : 4
the terms Of this’ LegalRaléase } priof fo 6xecuting itthatl, have-consuited Wwithimy,atterney,?
that, f ‘fully understand /ail, ‘Of the tenis? andi contlitions: of this; | Uegal Reléase, 5 that: ee tk d
understand Aiiat® nothifig, contained herein-contains awaiver‘ot.claims arising. afterithe date. iy
of execution of thisiLeaal: Reisase; and’ T. -ami;éitering? into’ tts. RegaltReledse knowingly? ae a
"voluntarily and. ‘of. my own, free will? lfurther undérstand that my" failure t9. Sigh: tiswegal,” a
Release. and return ‘such; ‘sighed’ Legal-Reléase, to thé ‘Company, A545. ‘Airport Way; Detivers 7!
co 80239 by'5! ‘00, pm on: the. 22nd day, after: the. ‘Tetmination! ‘Date’ will, rétidersme ineligible: © vo

ati, of Ry a
for the payments “and benefits described. hereingy." " a eee Eo cet ot “

+ 2

My * ay

ff) ot understand that once: A Sign. anidsretarhi this Lagat rigatckee. t0 the, Gornpany, have: bs J
7 calendar ¢ days 16, revoke j it. | inay “da so- by delivering: 4oyAndtea 1 Warfield, Employee Relations“) x
Manauer, Frontier -Airlines. Inc., 4545* Airport .Way,_ ‘Denver, €Q' 80239: written notice of ye “4
révucation within the 7-day revocation: “period: s(the’® *Révocation Period’): 3M fis Legal, Relea :
become effective on. the, 8").day after I/sign ‘and’ Tetum: rit to-the: Company: a a Bie’

mpany” “GIGUB ghd "Pelsdteos | dirpyhthe frie -
ea "9 ‘i . Pa , ee , m. « “ Sy oe ‘,

.

 

wT

uy F

“navidad that! have not revoked it during the- ‘Revocation: Pétiod* r “hy we
mat. Noa:

“GL ARE HEREBY ADVISED BY THE COMPANY: “+Oe CONSULT: MTH ah ATOR RNEY .

AEEFORE SIGNING THIS LEGAL RELEASE. + ewe te mer BA

EE TS! TERMS.’ ’ SIGN-AND * 4
! HAVE READ THIS LEGAL RELEASE AND. UNDERSTAND: aut Orit
ENTER .THIS L EGAL RELEASE KNOWINGLY ANDS VOLUNTARILY NITE: FULL LANQWEEDCE,

Bey sates Pod what “Bee

 
  

wy ‘ante oe 8
‘OF WHAT IT MEANS. ae .
Wao.
~ : 3 a . ¢ *
Prinkmame:
af .
’ . J ae
Signature: a a cee es
| ’ Ag:
Date: 1 : . ih vv Yer tant ee gw of come
4 . we 4
cae
- = £f
Ee we
z . 4 res
. & ’ gee a +t ‘ Er 2 6
* wf?
r oy . «Y "
‘ - ” wo UL z - "
‘ Leh Keer .
e ar % id . - .
= ~ i w ” a - . a

 
+ a
a4 he
a

FLYFRONTIER.COM

; Case 1:19-cv-02362-GPG Document1 Filed 08/19/19

4

2

“~.,
CO. Oo -.

 

ER O NTIER Ey hi Lrt ‘= Frontier Airines. Ine,

4545 Airport Way

USDC Coloradé “Page 35 of 37

Denver, Colorado 60239

LEGAL RELEASE

This-Employment Separatidn & Legal Release Agreement ("the Legal Release"). is between
Racquel Neill ("Employee") and Frontier Airlines, Inc., its parent; subsidiaries, affiliates and
predecessors, and their respective officers, directors, employees, agents, representatives and
insurers (collectively the "Company’).

WHEREAS, the. Company has eliminated Employee's current position of Sales and
Distribution Manager, resulting in Employee's termination of employment effective March 2, 2018;

WHEREAS, on December 4, 2017, Employee filed a charge of discrimination against the
Company with the US. Equal Employment Opportunity Commission (“EEOC”) and the Colorado
Civil.Rights Division (“CCRD’) alleging that the Company discriminated against Charging Party
based upon her sex (female) and in retaliation for engaging in a protected activity (EEOC Charge
No. 32A-2018-00123 and CCRD Charge No. FF2018235675) (collectively, the “Charge”);

WHEREAS, the Parties now desire to effect between themselves a full, complete and final
settlement and release of any and all claims and other differences that do, could or may hereafter
exist between them, including without limitation, any and all claims and causes of action relating

to Employee’s employment with the Company, and including but not limited to the claims asserted
by Employee in the Charge. .

1). Separation Benefits. Employee's employment with the Company will be separated effective

March 2; 2018. in exchange for the execution and delivery of this Legal Release, the Company.

will provide Employee with the following consideration (the “Benefits"):

a. A severance payment of $31, 621.20 will be payable to you in accordance with the
Company's regular payroll cycles, and the payment shall be ‘subject to all
applicable tax withholding.

b. Employee acknowledges that the consideration set forth in this subsection is in -

addition to and over and above any amounts or.benefits due to Employee under
the Company's policies or practices. Employee further acknowledges that

* Employee is receiving valuable consideration under this Legal Release to which
Employee would not otherwise be entitled.

c. The Company will make the ‘payments referred to in Section ‘a’ above beginning
the first regular payroll pay date after the Effective Date, as defined below.
Employee acknowledges that the Company is obligated to and will withhold
“appropriate taxes from all payments paid by Company to the Employee pursuant to
this Legal Release.

d. Your current health insurance coverage will continue through March 31, 2018, after
which time you will be eligible for-COBRA coverage. Should you select COBRA,
Frontier will pay the company portion through July 31,2018.

2). Withdrawal of EEOC Charge. In consideration of the Benefits described in’Section 1 above,
Employee agrees to withdraw the Charge within seven (7) days of the Effective Date. However,
nothing in this Legal Release prevents Employee from participating in’ any investigation or

proceeding conducted by the EEOC or CCRD with respect to,the Charge. Further, nothing in this -

Legal Release is intended to waive claims (i) for unemployment or workers’ compensation

vt
~~ Case 1:19-cv-02362-GPG Document 1 -Filed 08/19/19 USDC Colorado Page 36o0f37 *
1. t 4 ,

&

© @

=RONTIER ‘ Frontier Arrlings, inc.
a / 4545 Airport Way

Denver, Colorado 80249

benefits, (ii) for vested rights under ERISA-covered employee benefi t plans as applicable on the
date Employée signs this Legal Release, (iii) that may arise after Employee signs this Legal
Release, *(iv) for reimbursement: of.expenses under .the Company's expense reimbursement
policies, or (v) which cannot be released by private agreement. In addition, nothing in this Legal’
Release limits or affects Employee’ s right to challenge the validity of this Legal Release under the
ADEA or the OWBPA, prevents Employee ‘from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC, the CCRD, the National
Labor Relations Board, the Securities and Exchange Commission, or any other any federal, state
or local agency charged with the enforcement of any laws, including providing documents or any
other information. Further, nothing in this Legal Release.limits Employee from exercising rights _
under Section 7 of the NLRA to engage in protected,: concerted activity with other employees.
However, by signing this Legal Release, Employee is waiving rights to individual relief (including
backpay, frontpay, reinstatement or other ‘legal or equitable relief) in any charge, complaint, or
lawsuit or other proceeding brought by Employee or on Employee's behalf by any third party,
except for any right Employee may have to receive a payment or award from a government
agency (and. not the Company) for information provided to the government agency or‘otherwise
where prohibited.

3). Release. In consideration of the Benefits described in Section 1 above, Employee further
agrees to the following release terms.

(a) On behalf. of’ myself, my agents, assignees, attorneys, heirs, executors, and
administrators, | hereby release the Company and its, predecessors, successors and assigns,,
their current and former parents, ‘affiliates, subsidiaries, divisions and joint ventures (collectively,
the “Company Group”) and all.of their current and former officers, directors, employees, and
agents, in their capacity as Company Group’ representatives (individually and collectively,
“Releasees") from any and all controversies, claims, demands, promises, actions, suits,
grievances, proceedings, complaints, charges, liabilities, damages, debts, taxes, allowances, and
remedies of any type, including but not limited to those arising out of my employment with the
Company Group (individually and collectively, “Claims”) that‘! may have by. reason of any matter,
cause, act or omission. This release applies to Claims.that | know about and those | may not
know about occurring at any time on or before the date of execution of this Legal Release. ’

(b) This Legal Release includes a release of all rights and Claims under, as amended,
Title Vil of the Civil Rights Act. of 1964, the Age Discrimination in Employment Act of 1967,,the >
Rehabilitation Act of 1973, the Civil Rights Acts of 1866 and’ 1991, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974, the Equal Pay‘Act of 1963,
the Family and Medical Leave Act of 1993; the Older Workers Benefit Protection Act of 1990, the
Occupational Safety and Health Act of 1970, the Worker Adjustment and Retraining Notification
Act of 1989 and the Sarbanes-Oxley Act of 2002, as well as any other federal, state, or local
statute, regulation, or common law regarding. employment, employment. discrimination,
termination, retaliation, equal opportunity, or wage and hour. | specifically understand that |-am
releasing Claims based on age, race, color, sex; sexual orientation or preference, marital status,
“religion, national origin, citizenship, veteran status, disability. and other legally protected
categories.

(c) This Legal Release‘also includes a release of any Claims for breach of contract,
any tortious act or: -other civil wrong, attorneys’ fees, and all legally waivable compensation and
benefit claims including without limitation Claims concerning salary, bonus, and any award(s),

a

FLYFRONTIER.COM a a
Case 1:19-cv-02362-GPG Document 1 Filed 08/19/19 USDC Colorado Page 37 of 37

O O

=Z=PONTIER Frontier Airlines, inc.
ao 4545 Atrport Way

Denver, Colorado 80239

grani(s), or purchase(s) under any equity and incentive compensation plan or program.

(d) In addition, | am waiving my right to pursue any Claims against the Company
Group and Releasees under any collective bargaining agreement and/or applicable dispute
resolution procedure, including any arbitration policy.

| acknowledge that this Legal Release is intended to include, without limitation, all Claims known
or unknown that | have or may have against the Company Group and Releasees through the
Effective Date of this Legal Release.

(e) | acknowledge that | have had at least 21 calendar days from the date of my
termination of employment with the Company (the “Termination Date”) to consider the
terms of this Legal Release, that | have been advised to consult with an attorney regarding
the terms of this Legal Release prior to executing it, that | have consulted with my attorney,
that ! fully understand all of the terms and conditions of this Legal Release, that |
understand that nothing contained herein contains a waiver of claims arising after the date
of execution of this Legal Release, and | am entering into this Legal Release knowingly,
voluntarily and of my own free will. | further understand that my failure to sign this Legal
Release and return such signed Legal Release to the Company, 4545 Airport Way, Denver,
CO 80239 by 5:00 pm on the 22" day after the Termination Date will render me ineligible
for the payments and benefits described herein.

(f) | understand that once | sign and return this Legal Release to the Company, | have
7 calendar days to revoke it. | may do so by delivering to Andrea Warfield, Employee Relations
Manager, Frontier Airlines, Inc., 4545 Airport Way, Denver, CO 80239 written notice of my
revocation within the 7-day revocation period (the “Revocation Period”). This Legal Release will
become’ effective Zon thers" day after | sign and return it to the Company (“Effective Date”):
provided that | have'not revoked it during the Revocation Period.

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS LEGAL RELEASE.

| HAVE READ THIS LEGAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. | SIGN AND
ENTER THIS LEGAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE
OF WHAT IT MEANS.

Print name:

 

Signature:

 

Date:

 

Ne

FLYFRONTIER.COM a
